Citation Nr: 1729017	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 15, 2013, in excess of 50 percent from May 15, 2013, and in excess of 70 percent from February 5, 2015. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from November 1982 to December 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2014 supplemental statement of the case, the RO granted an increased rating for the service-connected PTSD, from 30 to 50%, effective May 15, 2013.  

In a July 2015 decision, the Board remanded the claim for additional development.

In a May 2016 supplemental statement of the case, the RO granted an increased rating for the service-connected PTSD, from 50 to 70%, effective February 5, 2015.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to May 15, 2013, in excess of 50 percent from May 15, 2013, and in excess of 70 percent from February 5, 2015.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to May 15, 2013, in excess of 50 percent from May 15, 2013, and in excess of 70 percent from February 5, 2015 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2016 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw his appeal for entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to May 15, 2013, in excess of 50 percent from May 15, 2013, and in excess of 70 percent from February 5, 2015.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal with respect to the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD prior to May 15, 2013, in excess of 50 percent from May 15, 2013, and in excess of 70 percent from February 5, 2015,
is dismissed.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


